

116 HR 6344 IH: Expediting the EIDL Program Act of 2020
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6344IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. Evans introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo modify the economic injury disaster loan of the Small Business Administration in response to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Expediting the EIDL Program Act of 2020.2.Economic injury disaster loans(a)TermsWith respect to a loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) in response to COVID–19, the Administrator of the Small Business Administration—(1)may make such a loan to a start-up small business concern;(2)may waive any rules related to affiliation; and(3)shall, with respect to such a loan made to a cooperative, waive any requirement that the borrower of such loan provide a personal guarantee to repay such loan.(b)Preliminary amounts(1)In generalAn applicant for a loan under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) in response to COVID–19 may request that the Administrator provide an advance in the amount requested by such applicant (not to exceed $10,000) to such applicant within 3 days after the Administrator receives an application from such applicant.(2)VerificationBefore disbursing amounts under this subsection, the Administrator shall verify that the applicant is a small business concern (as defined under section 3 of such Act (15 U.S.C. 632)).(3)RepaymentAn applicant that is subsequently denied a loan under such section 7(b)(2) shall not be required to repay any amounts of an advance provided under this subsection.(c)Approval and ability To repay for small dollar loansWith respect to a loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) in response to COVID–19 that does not exceed $350,000, the Administrator—(1)may approve an applicant based solely on the credit score of the applicant and shall not require an applicant to submit a tax return or a tax return transcript for such approval; or(2)use alternative appropriate methods to determine an applicant’s ability to repay.(d)Emergencies involving federal primary responsibility qualifying for small business administration assistanceSection 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) is amended—(1)in subparagraph (A), by striking or at the end;(2)in subparagraph (B), by striking or at the end;(3)in subparagraph (C), by striking or at the end;(4)by redesignating subparagraph (D) as subparagraph (E);(5)by inserting after subparagraph (C) the following:(D)an emergency involving Federal primary responsibility determined to exist by the President under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)); or;(6)in subparagraph (E), as so redesignated—(A)by striking or (C) and inserting (C), or (D);(B)by striking disaster declaration each place it appears and inserting disaster or emergency declaration;(C)by striking disaster has occurred and inserting disaster or emergency has occurred;(D)by striking such disaster and inserting such disaster or emergency; and(E)by striking disaster stricken and inserting disaster- or emergency-stricken; and(7)in the flush matter following subparagraph (E) (as so redesignated), by striking the period at the end and inserting the following: : Provided further, That for purposes of subparagraph (D), the Administrator shall deem that such an emergency affects each State or subdivision thereof (including counties), and that each State or subdivision has sufficient economic damage to small business concerns to qualify for assistance under this paragraph and the Administrator shall accept applications for such assistance immediately.(e)Credit elsewhere requirementsThe flush matter following subparagraph (E) (as so redesignated) of section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) is amended by striking That no loan or guarantee and all that follows through credit elsewhere. and inserting the following: The interest rate on a loan or guarantee made under this paragraph shall be not more than 2 percent, if the Administrator determines the applicant is not able to obtain credit elsewhere, or not more than 4 percent, if the Administrator determines the applicant is able to obtain credit elsewhere..(f)EligibilitySection 7(b)(2) of the Small Business Act is amended by striking small agricultural cooperative and inserting small cooperative.(g)Additional amounts(1)In generalThe Administrator of the Small Business Administration may increase by 20 percent the amount received by an eligible small business concern under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) to cover continuity-of-operations and risk mitigation improvements, including telework capability, offsite record keeping, redundancy, the administrative costs of establishing paid sick leave, and presenteeism prevention. (2)DefinitionIn this section, the term eligible small business concern means a small business concern that—(A)meets the applicable size standard established under section 3 of the Small Business Act (15 U.S.C. 632); and(B)is receiving assistance under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) related to COVID–19.(h)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out the loan program under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2))—(1)$177,000,000 for administration costs; and(2)$1,000,000,000 to provide loans or other assistance.